Citation Nr: 1117946	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-19 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUE

Entitlement to an effective date prior to July 1, 2006, for the award of additional Department of Veterans Affairs benefits for B., the Veteran's child.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. R. Bodger







INTRODUCTION

The Veteran had active service from July 1978 September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which adjudicated the Veteran's Request for Approval of School Attendance (VA Form 21-674).  An increased compensation was paid for a dependent school child from July 1, 2006.  The Veteran filed a notice of disagreement (NOD) asserting that the effective date should be earlier than July 1, 2006.  

The Board remanded this matter in November 2009 for further evidentiary development.  It now returns for appellate review.  Having found that the RO substantially complied with the dictates of the November 2009 remand, the Board may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In February 2011, the Veteran submitted additional supporting documentation regarding her daughter's schooling.  She submitted a waiver of original RO consideration at that time.  As such, the Board may proceed.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  An August 2006 rating decision granted several of the Veteran's claims for service connection and assigned initial ratings for these disabilities.  The resulting combined rating was 30 percent, effective October 1, 2005.

2.  In May 2010 letter, the Veteran was informed that the information she provided regarding her dependent was not complete and was instructed to submit additional information regarding her daughter's school attendance prior to July 2006.  

3.  Transcripts and a certification letter of attendance showing that her daughter was a full time student as of August 2005 were received within one year of the May 2010 letter.  

4.  As of October 1, 2005, the Veteran was eligible for compensation benefits based on the verified dependency status of her daughter.


CONCLUSION OF LAW

The criteria for an effective date of October 1, 2005 for the addition of the Veteran's dependent child have been met.  38 U.S.C.A. § 1115, 5110(f) (West 2002); 38 C.F.R. § 3.31, 3.57, 3.401 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Because the claim for entitlement to additional benefits for the Veteran's dependent child is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

II.  Earlier Effective Date

The Veteran contends that she is entitled to an effective date earlier than July 1, 2006 for an award of dependent benefits.  Veterans with a service connected disability rated at not less than 30 percent shall be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115(2); 38 C.F.R. § 3.4(b) (2).  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  

The definition of the term "child," as defined for VA purposes, means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household at the time of the veteran's death, or an illegitimate child. In addition, the child must also be someone who: (1) is under the age of 18 years; or (2) before reaching the age of 18 years became permanently incapable of self support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award.  See 38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  See 38 C.F.R. § 3.401(b) (1).  The earliest that the additional award of compensation for a dependent can occur is the first day of the month following the effective date.  See  38 C.F.R. § 3.31.  

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent.  See 38 C.F.R. § 3.109.  

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 C.F.R. § 1805 based on such evidence shall commence not earlier than the date of filing of the new claim.  See 38 C.F.R. § 3.158.  

In an August 2006 rating decision, the RO granted service connection for multiple disabilities with a combined disability rating of 30 percent, effective October 1, 2005, the day following her separation from service.  She therefore first qualified for additional compensation for dependents as of the effective date awarded for the 30 percent combined rating.  See 38 C.F.R. § 3.4(b) (2).  

In her original claim for service connection benefits, dated in October 2005, she notified VA of her dependent child, who was born on September [redacted], 1987, thereby indicating that her daughter turned 18 years of age on September 2005.  In a September 2006 letter, the Veteran was informed that her spouse was added to her award but that her daughter was not because she had already attained the age of 18 years old at the time of the award.  She was asked to complete a VA Form 21-674 if her daughter attended school.  

In January 2007, the Veteran submitted the requested VA Form 21-674 indicating that her daughter had attended school at Georgia Military College from June 5, 2006 to July 29, 2006 and started attending Georgia Southern University in August 2006 with an expected graduation date of May 15, 2011.  In March 2007, the RO added the Veteran's daughter as a dependent based on her educational status, effective July 1, 2006, the first day of the month following the date of enrollment in school, which was June 5, 2006.  Following the award, the Veteran filed a certification of school attendance in April 2007 which indicated that the Veteran's daughter attended Georgia Southern University with an expected graduation date of May 15, 2011.  She also filed a notice of disagreement in April 2007 asserting that her daughter was over the age of 18 at the time she was awarded service connection benefits but was a full time student prior to June 5, 2006.  She did not provide supporting documentation and her appeal was denied in a May 2007 statement of the case (SOC) and January 2011 supplemental SOC. 

In a November 2009 remand, the Board found that the Veteran had not been provided sufficient notice as to what was necessary to substantiate her claim of entitlement to an earlier effective date for her additional compensation for her dependent child.  Following the remand, the RO asked the Veteran to submit a VA Form 21-674 in a May 2010 letter.  The Veteran was strongly encouraged to submit any information or evidence within 30 days and notified that she had up to one year from the date of the letter to submit the information and evidence necessary to support her claim.  Instead of submitting the VA Form 21-674, the Veteran presented copies of her daughter's transcripts and a certification letter of attendance which reflects fulltime attendance as Georgia Southern University starting in August 2005.  

The instant case turns upon when the dependency status of the Veteran's dependent daughter was established.  For the reasons set forth below, the Board finds that from October 1, 2005, the Veteran is entitled to additional compensation benefits based on the verified dependency status of his daughter.  

As noted above, the law indicates that a child must be someone who: (1) is under the age of 18 years; or (2) before reaching the age of 18 years became permanently incapable of self support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  See 38 C.F.R. § 3.57(a).  

In this case, the Veteran was notified in September 2006 of the August 2006 rating decision, which awarded a 30 percent combined disability rating for various service connected disorders, effective October 1, 2005.  The Board notes that the Veteran submitted VA Form 21- 674 in April 2007 and reported that her daughter was born on September [redacted], 1987, thereby indicating as she turned 18 years old on September [redacted], 2005.  This evidence of her daughter's dependency was also received within a year of notification of such rating decision awarding the qualifying disability rating.  As such, the RO found that the Veteran had submitted sufficient evidence of verified dependency status of his daughter at that time and awarded additional benefits for her dependent daughter, effective July 1, 2006, based on the submitted information that her daughter began attending school in June 2005. 

The Board acknowledges that while the Veteran submitted a completed VA Form 21-674 following the September 2006 notification letter, the Veteran provided improper dates of school attendance.  The Veteran attempted to correct this inaccuracy by filing a notice of disagreement.  The RO did not notify her as to the appropriate method for correcting this inaccuracy (i.e. through the filing of another VA Form 21-674) until May 2010.  While she did not provide the VA Form 21-674, the Veteran timely submitted proof of school attendance by way of copies of her daughter's transcripts and a certification letter of attendance showing that her daughter was a fulltime student starting in August 2005.  Given the fact that the Veteran initially submitted timely, albeit incorrect, dates of school attendance for her daughter; and given the fact that she made repeated attempts to rectify these inaccuracies without sufficient notice from the RO until May 2010, and thereafter submitted corrected information, the Veteran is entitled to an effective date for additional benefits for her daughter as of October 1, 2005.  38 C.F.R. § 3.401(b).  


ORDER

Entitlement to an effective date of October 1, 2005 for the addition of the Veteran's dependent child is granted.




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


